OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                AUSTIN



                                                   Mrah 15, 1939


Honorable Tom P. Coleman, Jr.
cotio~ Attorney
      , ~exaa
Dear Sir;




        You adriee that sub                       king of his aontrnat
of smploymaat,a su9erlnten                        aahool dirtriot ha6
marrlwl ths dau@tsr or QXIBa                  ~60 of the sohool dl#tri6t.
Itu ask our opinion
t%e Nepotism Statute
                                                that 940 atSiaor . . .
of say . . . SQh                               point, or vote Sot, or
aonfirm the apps
pcrmm relatea w
                                         rads as iollows;
                                   erron ~~tmiba  Qdthin     the
                                    11 approve any aaawnt or
                                    ng ot any mm-ant or order to
                             or aampenmatioaof suoh ineli~;ibLs
                            kaowin@ his to bs EO ineligible.*.
                       unable to find  aad believe there are no 6esea
                   termSa% thSe point under the rexa statuteo.‘Em-
‘ever, bearlne.SD giindthe main purposa of tbo Nepotism Statute,
 *e are quite certain  that no viol&&m    oi the above statutea is
 ,here~involved.  The main  purpose of suah stetutes is to romava
 the temptation to employ oloss reLatZwa, thus crlLabating~kin8hip
 to the employing or a,ppolntin.g parson@ and boarda a6 an element ot
Hon. Tom F. CoLenn, tr., Marah 13, 19S9. Page 2,


tlompet1tion.Dthsrmlee, In tee;sany fasternceathe position of
e~plopent vmula be awarded to a ne   relative rather then to
enother parron rjholatually pos8ee83 mora satirrfaotorlquallfi-
aatIons. N~edlssa to cay the public would suiier.
        Ii~rathe eqilopmt UIM made at a tim *hen the relattoa-
8hip did not exi8t nnd therefore did not inauae or oontributeto
induolxq tba eaplooyrsot.
        Artlole 4% rcrfrr8to Artlole 432, aridforbid8 paying up
lnslielble otfioor or pereon.
       The Wqmri~teZlden~ ir not inell(lfblO
                                           under Artiole 438, and
thereCoreArtdie 438 door not forbid p8rin5 him. The abwe
~ueatloa in anmrod   in the negatlr..
                                    Tours very truly
                                A’PTOBRIcltUfSlUtAL OP TEXA6